DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 05/23/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Barrus et al. (“Barrus”, Pub. No. US 2017/0285894).
Per claim 1, Barrus teaches a method performed by an operating system executing on a computing device, comprising:
detecting user input to initiate a simultaneous display, in a graphical user interface of the operating system, of a first application window of a first application and a second application window of a second application executing on the computing device (figs. 4 and 6-7; [0017]);
determining that the first application has a plurality of tabs opened in the first application window of the first application ([0017]-[0020]; and 
responsive to detecting the user input and determining that the first application has the plurality of tabs opened in the first application window of the first application, displaying, in the graphical user interface of the operating system, a respective first proxy window for each of the plurality of tabs simultaneously with a second proxy window for the second application window, each respective first proxy window representing contents displayed in its corresponding tab, the second proxy window representing contents displayed in the second application window of the second application (figs. 4 and 6-7; [0017]-[0020]; [0043]-[0046]).
Per claim 2, Barrus teaches the method of claim 1, wherein each respective first proxy window comprises a thumbnail representative of the contents displayed in its corresponding tab, and wherein the second proxy window comprises a thumbnail representative of the contents displayed in the second application window ([0018]).
Per claim 4, Barrus teaches the method of claim 2, wherein said determining comprises: receiving, via an application programming interface of the first application, a characteristic of the plurality of tabs, the characteristic comprising at least one of: a number of the plurality of tabs opened in the first application window; an icon representative of the first application; a group identifier for each of the plurality of tabs; a title associated with each of the plurality of tabs; the thumbnail for each of the plurality of tabs; an indication of a most recently-active tab of the plurality of tabs; a time stamp representative of a time at which each of the plurality of tabs was created; or a time stamp representative of a time at which each of the plurality of tabs was last active (fig. 4 and 7; [0043]; [0046]).
Per claim 5, Barrus teaches the method of claim 1, further comprising: providing a user interface element that enables a designation of an N most recently active tabs of the plurality of tabs to be represented via third proxy windows representing the contents displayed in the N most recently active tabs, wherein N is a positive integer greater than one (fig. 4 and 7; [0017]-[0020]; [0043]; [0046]).
Per claim 6, Barrus teaches the method of claim 1, further comprising: providing a user interface element that, when activated, causes the second proxy window to be hidden while maintaining the display of the first proxy windows (fig. 7; [0046]).

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrus et al. (“Barrus”, Pub. No. US 2017/0285894) and Gupta et al. (“Gupta”, Pub. No. 2015/0310585).
Per claim 3, Barrus teaches the method of claim 2, but does not teach wherein each thumbnail is sized proportionally to the size of the first application window.
However, Gupta teaches each thumbnail is sized proportionally to the size of the first application window ([0035]). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Gupta in the invention of Barrus in order to provide a scaled down factor for resizing of an image of an application window based on the dimension of the image to produce a desired thumbnail image.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrus et al. (“Barrus”, Pub. No. US 2017/0285894) and Sauve et al. (“Sauve”, Pub. No. US 2006/0230356).
Per claim 7, Barrus teaches the method of claim 1, but does not teach detecting user input to close a particular first proxy window of the first proxy windows and responsive to detecting the user input to close the particular first proxy window of the first proxy windows, providing a command to the first application to close a tab of the plurality of tabs corresponding to the particular first proxy window.
	However, Sauve teaches detecting user input to close a particular first proxy window of the first proxy windows and responsive to detecting the user input to close the particular first proxy window of the first proxy windows, providing a command to the first application to close a tab of the plurality of tabs corresponding to the particular first proxy window ([0043]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Sauve in the invention of Barrus in order to provide the user with management of tabs within an application by deleting unwanted tabs to prevent clutter.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175